DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/22/2022 has been entered. Claims 1 – 10 and 12 – 17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 35 USC § 101 rejection previously set forth in the Non-Final Office action mailed 12/22/2021.

Response to Arguments
	Applicant’s arguments filed 03/22/2022 regarding 35 USC § 103 rejections are moot due to amendments necessitating a new ground of rejection.
	Regarding claim 1, and with respect to applicant’s argument that references Wheeler and Ju do not teach the limitation of “controlling a display screen to display the pre-generated high-precision map, a high-precision map editing control, and map element options, so that a user clicks the high-precision map editing control to input additional information to generate an information addition request or the user selects a map element option in the map element options to generate the information addition request”, examiner agrees. However, applicant’s amendment to the claims has necessitated a new ground of rejection which is set forth below. 
	The argument for claim 6 is similarly moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang (CN-106250387-A), hereinafter Zhang.

	Regarding claim 1, Zhang teaches:
	A high-precision map-based human-machine interaction method, comprising: 
Acquiring a pre-generated high-precision map (see at least pg. 4, line 128: “Obtain and show high-precision map to be edited”), 
And controlling a display screen to display the pre-generated high-precision map (see at least pg. 4 line 128: “Obtain and show high-precision map to be edited”), 
A high-precision map editing control (see at least pg. 4, lines 132 – 133 “Can display for a user one visual can map editing interface alternately, if user clicks on new buttons, then can carry Entering blank high-precision map, user can also be loaded into the high-precision map of non-blank-white by the way of click is opened button or pulled” wherein the map editing interface is being interpreted as the map editing control), 
And map element options, so that a user clicks the high-precision map editing control to input additional information to generate an information addition request or the user selects a map element option in the map element options to generate the information addition request (see at least pg. 5 lines 167 – 171: “A map element management region can be shown in map edit interface, and an input frame… can be shown Directly in input frame, input element category to be added, or, it is also possible to the form of drop-down list by all of element class The most all show user, select for user. After determining element category to be added, element property corresponding for this element category can be showed use further Family, selects for user, or, user can also arrange element property 171 voluntarily for element category to be added.” See further pg. 7, lines 226 – 229 which describes how an addition instruction is sent when the user selects the map element to add); 
Analyzing, in response to receiving the information addition request, the information addition request (see at least pg. 7 line 236 – Pg. 8 line 253 which describes how the map editor processes the addition request to add the correct map element); 
And adding additional information indicated by the information addition request to the pre- generated high-precision map to generate an updated high-precision map (see at least pg. 8 lines 259 – 260: “After the element category getting map element to be added and element property, edit cell 22 can be 259 according to existing side Formula generates map element to be added, and the map element of 260 generation is shown on high-precision map”).

Regarding claim 6, Zhang teaches:
A high-precision map-based human-machine interaction apparatus, comprising: 
At least one processor and a memory storing instructions (see at least pg. 10, lines 319 – 323: “The above-mentioned integrated unit realized with the form of SFU software functional unit, can be stored in an embodied on computer readable and deposit In storage media. Above-mentioned SFU software functional unit is stored in a storage medium, including some instructions with so that a computer Equipment (can be personal computer, server, or the network equipment etc.) or processor (processor) perform the present invention”), 
Wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
Acquiring a pre-generated high-precision map (see at least pg. 4, line 128: “Obtain and show high-precision map to be edited”), 
And controlling a display screen to display the pre-generated high-precision map (see at least pg. 4 line 128: “Obtain and show high-precision map to be edited”), 
A high-precision map editing control (see at least pg. 4, lines 132 – 133 “Can display for a user one visual can map editing interface alternately, if user clicks on new buttons, then can carry Entering blank high-precision map, user can also be loaded into the high-precision map of non-blank-white by the way of click is opened button or pulled” wherein the map editing interface is being interpreted as the map editing control), 
And map element options, so that a user clicks the high-precision map editing control to input additional information to generate an information addition request or the user selects a map element option in the map element options to generate the information addition request (see at least pg. 5 lines 167 – 171: “A map element management region can be shown in map edit interface, and an input frame… can be shown Directly in input frame, input element category to be added, or, it is also possible to the form of drop-down list by all of element class The most all show user, select for user. After determining element category to be added, element property corresponding for this element category can be showed use further Family, selects for user, or, user can also arrange element property 171 voluntarily for element category to be added.” See further pg. 7, lines 226 – 229 which describes how an addition instruction is sent when the user selects the map element to add); 
Analyzing, in response to receiving the information addition request, the information addition request (see at least pg. 7 line 236 – Pg. 8 line 253 which describes how the map editor processes the addition request to add the correct map element); 
And adding additional information indicated by the information addition request to the pre- generated high-precision map to generate an updated high-precision map (see at least pg. 8 lines 259 – 260: “After the element category getting map element to be added and element property, edit cell 22 can be 259 according to existing side Formula generates map element to be added, and the map element of 260 generation is shown on high-precision map”).
	Regarding claim 12, Zhang teaches:
A non-transitory computer readable medium, storing a computer program, wherein the computer program, when executed by a processor, implements the method according to claim 1 (see at least pg. 10, lines 319 – 323: “The above-mentioned integrated unit realized with the form of SFU software functional unit, can be stored in an embodied on computer readable and deposit In storage media. Above-mentioned SFU software functional unit is stored in a storage medium, including some instructions with so that a computer Equipment (can be personal computer, server, or the network equipment etc.) or processor (processor) perform the present invention”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 7, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wheeler (US-20180189323-A1), hereinafter Wheeler.
Regarding claim 2, Zhang teaches the method according to claim 1.
Zhang further teaches the use of clicking on a page as a means to input and update data in a high definition map (see at least 132 – 134: “Can display for a user one visual can map editing interface alternately, if user clicks on new buttons, then can carry Entering blank high-precision map, user can also be loaded into the high-precision map of non-blank-white by the way of click is opened button or pulled”).
Zhang does not explicitly teach, but Wheeler teaches:
Presenting, in response to receiving a path addition request, a planned path indicated by the path addition request in the updated high-precision map (see at least [0051]: “The route API 270 include add-planned-routes API and get-planned-route API. The add-planned-routes API provides information describing planned routes to the online HD map system 110 so that information describing relevant HD maps can be downloaded by the vehicle computing system 120 and kept up to date. The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted”), comprising: 
In response to determining that a place in the updated high-precision map is selected, displaying the updated high-precision map (See at least: see further [0099]: “For example, although the techniques described herein are applied to autonomous vehicles, the techniques can also be applied to other applications, for example, for displaying HD maps for vehicles with drivers, for displaying HD maps on displays of client devices such as mobile phones, laptops, tablets, or any computing device with a display screen”), 
Setting the place as a starting site of the planned path (see at least [0086]: “The vehicle computing system 120 receives a start 1320 and a destination 1330. The vehicle computing system 120 locates geographical coordinates of the start 1320 and the destination 1330 as corresponding to map tiles of the plurality of map tiles 1310 within the HD map 1300”);
And generating and presenting a three-dimensional site model (see at least [0087]: “The system API provides access to: (1) 3D Occupancy Map (OMap) data which is a 3D volumetric grid representation of all the roads and surroundings, (2) 3D Landmark Map (Lmap) data which is a 3D representation of lanes and line and signs that represents the 3D constraints of the road as well as semantic rules of the road”) and a starting site identifier in the updated high-precision map (see at least); 
And in response to determining that another place in the updated high-precision map is selected, setting another place as an intermediate site or a terminal site of the planned path (See at least [0086]: “The vehicle computing system 120 locates geographical coordinates of the start 1320 and the destination 1330 as corresponding to map tiles of the plurality of map tiles 1310 within the HD map 1300”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed by Zhang with the setting the starting and terminal locations on the map and generating the three-dimensional models of the locations as taught by Wheeler because the additions would improve user experience and viewability of the HD Maps.

Regarding claim 5, the combination of Zhang and Wheeler teaches the method according to claim 2.
Zhang teaches:
Showing a map element in the pre-generated high-precision map (see at least 181 – 183: “After the element category getting map element to be added and element property, can generate according to existing mode and wait to add The map element added, and the map element of generation is shown on high-precision map”)
Zhang does not teach, but Wheeler teaches: 
Determining, in response to receiving a position query request, a map element corresponding to the position query request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining map elements according to a position query request and showing these elements on a map with the map element displays as taught by Zhang because being able to add objects already known to exist in the position given would save time compared to the manual additions as taught by Zhang.

Regarding claim 7, Zhang teaches the apparatus according to claim 6.
Zhang further teaches the use of clicking on a page as a means to input and update data in a high definition map (see at least 132 – 134: “Can display for a user one visual can map editing interface alternately, if user clicks on new buttons, then can carry Entering blank high-precision map, user can also be loaded into the high-precision map of non-blank-white by the way of click is opened button or pulled”).
Zhang does not explicitly teach, but Wheeler teaches:
Presenting, in response to receiving a path addition request, a planned path indicated by the path addition request in the updated high-precision map (see at least [0051]: “The route API 270 include add-planned-routes API and get-planned-route API. The add-planned-routes API provides information describing planned routes to the online HD map system 110 so that information describing relevant HD maps can be downloaded by the vehicle computing system 120 and kept up to date. The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted”), comprising: 
In response to determining that a place in the updated high-precision map is selected, displaying the updated high-precision map (See at least: see further [0099]: “For example, although the techniques described herein are applied to autonomous vehicles, the techniques can also be applied to other applications, for example, for displaying HD maps for vehicles with drivers, for displaying HD maps on displays of client devices such as mobile phones, laptops, tablets, or any computing device with a display screen”), 
Setting the place as a starting site of the planned path (see at least [0086]: “The vehicle computing system 120 receives a start 1320 and a destination 1330. The vehicle computing system 120 locates geographical coordinates of the start 1320 and the destination 1330 as corresponding to map tiles of the plurality of map tiles 1310 within the HD map 1300”);
And generating and presenting a three-dimensional site model (see at least [0087]: “The system API provides access to: (1) 3D Occupancy Map (OMap) data which is a 3D volumetric grid representation of all the roads and surroundings, (2) 3D Landmark Map (Lmap) data which is a 3D representation of lanes and line and signs that represents the 3D constraints of the road as well as semantic rules of the road”) and a starting site identifier in the updated high-precision map (see at least); 
And in response to determining that another place in the updated high-precision map is selected, setting another place as an intermediate site or a terminal site of the planned path (See at least [0086]: “The vehicle computing system 120 locates geographical coordinates of the start 1320 and the destination 1330 as corresponding to map tiles of the plurality of map tiles 1310 within the HD map 1300”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed by Zhang with the setting the starting and terminal locations on the map and generating the three dimensional models of the locations as taught by Wheeler because the additions would improve user experience and viewability of the HD Maps.

Regarding claim 10, the combination of Zhang and Wheeler teaches the apparatus according to claim 7.
Zhang teaches: 
Showing a map element in the pre-generated high-precision map (see at least 181 – 183: “After the element category getting map element to be added and element property, can generate according to existing mode and wait to add the map element added, and the map element of generation is shown on high-precision map”)
Zhang does not teach, but Wheeler teaches: 
Determining, in response to receiving a position query request, a map element corresponding to the position query request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining map elements according to a position query request and showing these elements on a map with the map element displays as taught by Zhang because being able to add objects already known to exist in the position given would save time compared to the manual additions as taught by Zhang.

Regarding claim 16, the combination of Zhang and Wheeler teaches the method according to claim 4.
Zhang does not teach, but Wheeler teaches:
Wherein the generated three-dimensional model of the map element comprises: 
A three-dimensional model of a station, a three-dimensional model of a gradient, or a three-dimensional model of an obstacle (see at least [0048]: “The 3D map API 265 provides efficient access to the spatial 3-dimensional (3D) representation of the road and various physical objects around the road as stored in the local HD map store 275… The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location… The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D models of objects and obstacles around the vehicle as taught by Wheeler with the map systems of Zhang. The ability to mark immediate areas around the vehicle as occupied by an object improves the awareness of the navigation system, thereby improving the safety of the system by making the vehicle less likely to crash in the attempt to drive into those areas.

Regarding claim 17, Zhang teaches the method according to claim 1.
Zhang does not teach, but Wheeler teaches wherein the method further comprises: navigating a vehicle according to the updated high-precision map (see at least [0042] and [0043]: “The control module 225 incorporates these physical constraints in determining the control signals. The control module 225 sends the control signals to the vehicle controls 130 that cause the vehicle to execute the specified sequence of actions causing the vehicle to move as planned… Accordingly, the route generation module 290 may query another module for updating or preparing map data for use by the control module 225. In some instances, the route generation module 290 queries the HD map caching manager 295 for updating or preparing map data for use”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine controlling an autonomous vehicle with the map systems as taught by Zhang because Wheeler directs interest to these map systems in the use of Autonomous vehicles: “Autonomous vehicles can use map data to figure out some of the above information instead of relying on sensor data. However conventional maps have several drawbacks that make them difficult to use for an autonomous vehicle. For example, maps do not provide the level of accuracy required for safe navigation (e.g., 10 cm or less). GPS systems provide accuracies of approximately 3-5 meters, but have large error conditions resulting in an accuracy of over 100 m. This makes it challenging to accurately determine the location of the vehicle.”

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Czarnecki (US-11255691-B2), hereinafter Czarnecki.
Zhang further teaches: determining a map element indicated by the information addition request (see at least 135 – 137: “In 12, when receiving the map element for any region on high-precision map and adding instruction, according to acquisition The characteristic information of the map element to be added arrived, generates map element to be added, and is shown on high-precision map”).
Zhang does not teach, but Czarnecki teaches:
Wherein the information addition request is in text format (see at least col. 7, lines 59 – 67: “In step 303, the electronic device 101 detects a user's information request. In other words, the electronic device 101 determines that location guide on a specific POI is requested from the user. For example, the user's information request may be defined variously such as a response for accepting route guide in a navigation service, a text input corresponding to the POI on a web site, and a user input for selecting a text indicating the corresponding POI at a place the user does not know while displaying the web page”).
And the analyzing, in response to receiving the information Response to Non-Final Office Action of December 22, 2021addition request, the information addition request comprises: 
Extracting semantic information of the information addition request (see at least col. 8 lines 59 – 66: “That is, if obtaining a text from a user's input, the electronic device 101 may identify whether the obtained text is a text about the POI. For example, if the user is accessing a website, the electronic device 101 may acquire a text displayed on the website using the text mining unit 210, and identify whether it is a text indicating the POI by comparing with a map POI database through the text matching unit 270”); 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed by Zhang with the text addition requests and semantic information extraction as taught by Czarnecki because it would allow for greater versatility in the ways in which the user can edit and input data.

Regarding claim 8, Zhang teaches the apparatus according to claim 6.
Zhang further teaches: determining a map element indicated by the information addition request (see at least 135 – 137: “In 12, when receiving the map element for any region on high-precision map and adding instruction, according to acquisition The characteristic information of the map element to be added arrived, generates map element to be added, and is shown on high-precision map”).
Zhang does not teach, but Czarnecki teaches:
Wherein the information addition request is in text format (see at least col. 7, lines 59 – 67: “In step 303, the electronic device 101 detects a user's information request. In other words, the electronic device 101 determines that location guide on a specific POI is requested from the user. For example, the user's information request may be defined variously such as a response for accepting route guide in a navigation service, a text input corresponding to the POI on a web site, and a user input for selecting a text indicating the corresponding POI at a place the user does not know while displaying the web page”).
And the analyzing, in response to receiving the information Response to Non-Final Office Action of December 22, 2021addition request, the information addition request comprises: 
Extracting semantic information of the information addition request (see at least col. 8 lines 59 – 66: “That is, if obtaining a text from a user's input, the electronic device 101 may identify whether the obtained text is a text about the POI. For example, if the user is accessing a website, the electronic device 101 may acquire a text displayed on the website using the text mining unit 210, and identify whether it is a text indicating the POI by comparing with a map POI database through the text matching unit 270”); 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed by Zhang with the text addition requests and semantic information extraction as taught by Czarnecki because it would allow for greater versatility in the ways in which the user can edit and input data.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Czarnecki and Wheeler.
Regarding claim 4, the combination of Zhang and Czarnecki teaches the method according to claim 3.
Zhang further teaches the use of clicking on a page as a means to input and update data in a high definition map (see at least 132 – 134: “Can display for a user one visual can map editing interface alternately, if user clicks on new buttons, then can carry Entering blank high-precision map, user can also be loaded into the high-precision map of non-blank-white by the way of click is opened button or pulled”).
Zhang does not teach, but Wheeler teaches:
Wherein the adding additional information indicated by the information addition request to the pre-generated high-precision map to generate an updated high-precision map comprises: 
Generating a three-dimensional model of the map element in the pre-generated high-precision map at a position indicated by position information indicated by the information addition request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining map elements according to a position query request and showing these elements on a map with the map element displays as taught by Zhang because being able to add objects already known to exist in the position given would save time compared to the manual additions as taught by Zhang. Further, the three-dimensional representations as taught by Zhang would improve viewability and user experience.

Regarding claim 9, the combination of Zhang and Czarnecki teaches the apparatus according to claim 8.
Zhang further teaches the use of clicking on a page as a means to input and update data in a high definition map (see at least 132 – 134: “Can display for a user one visual can map editing interface alternately, if user clicks on new buttons, then can carry Entering blank high-precision map, user can also be loaded into the high-precision map of non-blank-white by the way of click is opened button or pulled”).
Zhang does not teach, but Wheeler teaches:
Wherein the adding additional information indicated by the information addition request to the pre-generated high-precision map to generate an updated high-precision map comprises: 
Generating a three-dimensional model of the map element in the pre-generated high-precision map at a position indicated by position information indicated by the information addition request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining map elements according to a position query request and showing these elements on a map with the map element displays as taught by Zhang because being able to add objects already known to exist in the position given would save time compared to the manual additions as taught by Zhang. Further, the three-dimensional representations as taught by Zhang would improve viewability and user experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Duggan (US-20170276505-A1), hereinafter Duggan.
	Regarding claim 13, Zhang teaches the method according to claim 1.
Zhang does not teach, but Duggan teaches:
Wherein the additional information indicated by the information addition request comprises: 
User annotation information (see at least [0070]: “The input processing module has an input receiving user input describing an annotation with respect to a location on the graphical representation of the map data and an output providing annotation data based on the user input”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user annotation information of Duggan with the invention as disclosed by Zhang because as taught by Duggan, the annotations allow a user to “enter characters and graphics, including curves and lines” to contain notes and images which the user will find useful. This allows for a more personalized user experience with the map.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsyrklevich (US-20160196747-A1), hereinafter Tsyrklevich.
Regarding claim 14, Zhang teaches the method according to claim 1.
Zhang does not teach, but Tsyrklevich teaches:
Wherein the additional information indicated by the information addition request comprises: 
A station site identifier, or parking space information (see at least [0053]: “Extensible Markup Language (XML)), applets, and application software, which enables users to request available parking spaces at specified locations and input information on available parking spaces”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the specific inclusions of the information addition request as taught by Tsyrklevich with the invention disclosed by Zhang because being able to add and request parking information would greatly improve user experience and efficiency in high traffic areas where it is difficult to find parking.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cooke (US-20120254707-A1), hereinafter Cooke.
Regarding claim 15, Zhang teaches the method according to claim 1.
Zhang further teaches:
Wherein the map element options displayed on the display screen comprise:
Lane line options (see at least 236 – 244: “Correspondingly, when receive user for any region on high-precision map map element add instruction after, editor First unit 22 can obtain the characteristic information of map element to be added, afterwards, generates according to the characteristic information got and waits to add the map element added, and the map element of generation is shown on the relevant position of high-precision map. Described characteristic information comprises the steps that element category and element property. Element category comprise the steps that the track of different trend, lane line, lane boundary, stop line, crossing, deceleration strip, Traffic lights, traffic indication board, warning sign, all kinds of barriers etc. Element property comprises the steps that lane width, lane line pattern, the Show Styles of traffic lights, the transformation period of traffic lights”).
Zhang does not explicitly teach, but Cooke teaches:
A gradient option, and a turn option (see at least [0088]: “For example, the one or more attributes may relate to road characteristics such as geographic indicators and/or traffic controls. Geographic indicators may relate to presence or absence of road lanes, number of road lanes, type of road lanes, blocked passages, grade-separated crossings, elevation, road gradients, and the like. Traffic controls may relate to legal speed limits, stop signs, yields, school zones, turn restrictions, lane change capability, direction of road lanes, and the like. A value of the attributes may also be configured to be variable according to a time of day. For example, left turns may be prohibited during rush-hour time periods but otherwise allowed”)
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention as disclosed by Zhang with the extra options explicitly included with Cooke in order to improve the amount of detail with which the HD Maps can be updated. For example, as disclosed by Cooke certain turn maneuvers might be illegal during certain times of day, and reflecting that information within the map would be highly beneficial to the user so as to avoid causing accidents or risking a traffic ticket.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-272-6064. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664